      Case 3:19-cv-03418-WHO Document 32-1 Filed 05/26/20 Page 1 of 3



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren E. Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 DECLARATION OF HOLLY M.
                            Plaintiff,             SIMPKINS IN SUPPORT OF PLAINTIFF
18                                                 TWITCH INTERACTIVE, INC.’S EX
            v.                                     PARTE MOTION TO EXTEND
19                                                 DEADLINES
     MASON APODACA AND JOHN AND
20   JANE DOES 1-100, individuals,

21                          Defendants.

22

23

24

25
26

27

28                                                -1-
                                                                      SIMPKINS DECLARATION
                                                                             19-CV-03418-WHO
                                                                                    148274299.2
      Case 3:19-cv-03418-WHO Document 32-1 Filed 05/26/20 Page 2 of 3



 1          I, Holly M. Simpkins, declare as follows:

 2          1.       I am an attorney licensed to practice law before the courts of the State of

 3   Washington and admitted pro hac vice in this matter. I am a Partner at Perkins Coie LLP, and

 4   counsel in this action for Plaintiff Twitch Interactive, Inc. (“Twitch”). I submit this declaration in

 5   support of Twitch’s Ex Parte Motion to Extend Deadlines. I have personal knowledge of the

 6   facts stated herein and, if called upon, could and would testify competently thereto.

 7          2.       At my direction, the Twitch accounts, websites, chat servers, social media

 8   platforms, and IP addresses Defendants used to coordinate their attack on Twitch were

 9   investigated.

10          3.       On June 17, 2019, a cease and desist letter, copy of the Complaint and other

11   documents, were sent to ganggangchef@gmail.com, an email address that Twitch believes is

12   connected to Defendant Mason Apodaca. The email was not returned as undeliverable. We did

13   not receive a response.

14          4.       We identified Mr. Apodaca as an individual likely to have been involved in the

15   attack on Twitch after receiving responses to multiple third-party subpoenas.

16          5.       On February 25, 2020, at my direction, a letter was sent to Mr. Apodaca’s

17   residence notifying the occupants that the IP address of the residence was connected with the

18   attack and requesting that they contact my firm to discuss the matter. Included with the letter was

19   a copy of the complaint. We received no response.

20          6.       On March 27, 2020, at my direction, a letter was sent to Mr. Apodaca by email and

21   U.S. mail, including a copy of the complaint. The letter notified Mr. Apodaca that if he did not

22   respond, Twitch would amend its complaint to name him publicly. Mr. Apodaca did not respond.

23          7.       On May 14, 2020, at my direction a letter was sent to Mr. Apodaca requesting that

24   Mr. Apodaca waive service of the summons and complaint. This letter included a copy of the

25   Amended Complaint, the summons, numerous deadline-related pleadings, and several other

26   required documents. The deadline for Mr. Apodaca to return the waiver of service is June 13,

27   2020. As of the date of filing this motion, we have not received a response. Due to the COVID-

28                                                    -2-
                                                                                 SIMPKINS DECLARATION
                                                                                        19-CV-03418-WHO
                                                                                                   148274299.2
      Case 3:19-cv-03418-WHO Document 32-1 Filed 05/26/20 Page 3 of 3



 1   19 outbreak and corresponding risks and difficulties surrounding personal service, we have not

 2   attempted personal service.

 3             8.     If we do not receive Mr. Apodaca’s waiver by June 13, 2020, Twitch will attempt

 4   to personally serve Mr. Apodaca given that it appears certain COVID-19 restrictions are being

 5   lifted.

 6             9.     There have been four previous time modifications in this case. This Court

 7   previously granted Twitch’s motion for an extension of the service deadline, Dkt. No. 18, and this

 8   Court previously granted Twitch’s motion for an extension of the Case Management Conference

 9   and related deadlines, Dkt. No 16. This Court also granted Twitch’s two subsequent motions for

10   extensions of time to serve Defendants and to reset the Case Management Conference. Dkt. Nos.

11   20, 28. The requested continuance will not impact the schedule of this case, as no trial date or

12   other deadlines have been set.

13             I declare under penalty of perjury under the laws of the United States that the foregoing is

14   true and correct.
                                                     Executed this 26th day of May, 2020.
15

16                                                   /s/Holly M. Simpkins
                                                     Holly M. Simpkins
17

18

19
20

21

22

23

24

25
26

27

28                                                      -3-
                                                                                  SIMPKINS DECLARATION
                                                                                         19-CV-03418-WHO
                                                                                                   148274299.2
